Citation Nr: 1029161	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a urological disorder, 
to include urinary tract infection.  

4.  Entitlement to service connection for a urological disorder, 
to include urinary tract infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1969.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran's claims folder indicates a 
document from the RO stating that a substantive appeal [VA Form 
9] was submitted in July 2008.  The Veteran requested, and was 
subsequently provided with, a hearing before the undersigned 
Veterans Law Judge in May 2010.  Moreover, his claims were 
certified for appellate review in February 2010.  
   
As indicated above, in May 2010, the Veteran presented sworn 
testimony during a personal hearing in San Antonio, Texas, which 
was chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  

Prior to addressing the Veteran's urological disorder claim, the 
Board must acknowledge the recent ruling in Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009), which clarified how the Board should 
analyze claims which may involve more than one particular 
diagnosis.  Here, the record reflects previous diagnoses and RO 
consideration of residuals of status post external meatotomy.  As 
emphasized in Clemons, though a Veteran may only seek service 
connection for a particular named disability, the claim cannot be 
a claim limited only to that diagnosis, but must instead be 
considered as a claim for any disability that may be reasonably 
encompassed by the identified symptomatology.  Clemons, supra.  
On this basis, applying the broadest possible interpretation, the 
Board will consider the Veteran's claim for urinary tract 
infection to encompass a claim for any urological disability, and 
will analyze the Veteran's current claim under this framework.  
See also Velez v. Shinseki, 23 Vet. App. 199 (2009) (interpreting 
the holding in Clemons in the context of a new and material 
evidence determination).  For the foregoing reasons, the Board 
has captioned the issue on appeal as it appears on the title 
page.  It is also noted that in light of the Board's decision to 
reopen the claim and grant the claim herein, there can be no 
prejudice to the Veteran from captioning the issue as such.


FINDINGS OF FACT

1.  In an unappealed December 1990 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for a 
low back disability and a urological disorder. 

2.  Evidence submitted since the December 1990 rating decision is 
neither cumulative nor redundant of the evidence of record 
previously of record and is so significant that it must be 
considered in order to fully decide the merits of the claims of 
entitlement to service connection for a low back disability and a 
urological disorder.  

3.  The competent medical evidence of record serves to link the 
Veteran's currently diagnosed low back disability to his military 
service.

4.  The competent medical evidence of record serves to link the 
Veteran's currently diagnosed residuals of status post external 
meatotomy to his military service.

5.  The competent medical evidence of record does not demonstrate 
that the Veteran currently has chronic urinary tract infection. 


CONCLUSIONS OF LAW

1.  The December 1990 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the December 1990 rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a low back disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed low back disability was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The December 1990 rating decision denying service connection 
for a urological disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

5.  Since the December 1990 rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a urological disorder; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

6.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed residuals of status post 
external meatotomy was incurred in military service; however, 
chronic urinary tract infections were neither incurred in, nor 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disability and a urological disorder.  Implicit in his 
claims are the contention that new and material evidence which is 
sufficient to reopen the previously-denied claims has been 
received.

Although the RO reopened the Veteran's claims in the February 
2009 SSOC, the question of whether new and material evidence has 
been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the Veteran that may have 
been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material evidence 
was presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO to 
reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in August 2006, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating these claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as postservice VA and private 
treatment records.  

The Veteran was afforded VA examinations in December 2008.  The 
examination reports reflect that the examiners interviewed and 
examined the Veteran, reviewed his past medical history, reviewed 
his claims folder, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  
The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in
May 2010.

Accordingly, the Board will proceed to a decision.

Service connection for Low Back disability

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim. There must be new and material evidence as to each and 
every aspect of the claim which was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
Veteran in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible of consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Claims to Reopen

As discussed above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
Veteran has submitted new and material evidence with respect to 
that claim after the last final denial.  In this case, the last 
final denial is the unappealed December 1990 rating decision.

At the time of the December 1990 rating decision, the pertinent 
evidence of record included the Veteran's service treatment 
records and a VA medical examination dated August 1990.

A June 1969 service separation examination report documented the 
Veteran's complaints of recurrent back pain.  The Veteran stated 
that he had recurrent back pain since entering service, although 
the pain was never incapacitating and he never sought treatment 
for it.  
    
The Veteran was afforded a VA examination in August 1990.  He 
reported that he injured his low back in a fall in Germany in 
1968.  He was given whirlpool treatments without relief and 
remained on duty.  He further stated that he strained his back in 
1985 when lifting, and was given injections and oral medication.  
He complained of constant low back pain which was increased with 
walking, bending, lifting, and cold weather.  An X-ray report of 
the Veteran's lumbar spine revealed "slight sclerosis of the 
facets of the lumbosacral zygapophyseal joints."  Moreover, 
there was an absence of spina bifida, spondylosis, fracture, 
subluxation, or dislocation.  The Veteran was diagnosed with a 
low back strain. 

In December 1990, the RO denied the Veteran service connection 
for a low back disability.  In rendering its decision, the RO 
indicated that "no chronic back disability was shown in service.  
The current [disability is] not felt to be related to the 
conditions in service more than 20 years ago."  

The Veteran was informed of the December 1990 rating decision by 
letter from the RO dated January 1991.  He did not appeal.

In August 2006, the Veteran requested that his claim be reopened.  
After the RO denied reopening the Veteran's claim, this appeal 
followed.  The Board notes, however, that the RO reopened and 
denied the Veteran's claim on the merits in the February 2009 
SSOC.  The evidence added to the record since the December 1990 
rating decision consists of private treatment records dated in 
May 2009, a VA examination dated in December 2008, and testimony 
from the Veteran at a May 2010 Board hearing.  This evidence will 
be analyzed below.

The RO denied the Veteran's claim in 1990 because the evidence 
did not indicate that he sustained a chronic back disability in 
service.  The unappealed December 1990 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
As explained above, the Veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted [i.e., after December 1990] 
evidence bears directly and substantially upon the specific 
matter under consideration.  

In reviewing the evidence added to the claims folder since the 
December 1990 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the Veteran's 
claim, specifically evidence demonstrating an in-service back 
injury and a relationship between the Veteran's current back 
disability and the in-service back injury.  

In particular, the Veteran testified at the May 2010 Board 
hearing that during service in Germany in August 1968, he 
sustained an injury to his low back when he slipped down a 
stairway while performing his duty as a freight manager.  See the 
May 2010 Board hearing transcript, pgs. 4-5.  Moreover, the 
Veteran submitted a private treatment record from E.G.O., M.D. 
which stated that the initial stage of the Veteran's current 
multiple level degenerative disc disease of the lumbar spine 
occurred in 1968 when he injured his low back.  See a private 
treatment report from Dr. E.G.O. dated in May 2009.  

In short, the additionally submitted evidence showing an in-
service low back injury and relationship of such to the current 
low back disability serves to fulfill the crucial, but heretofore 
missing, of a nexus between a current disability and service.  As 
such, this evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that new and material evidence pertaining to 
the existence of an in-service low back injury and relationship 
of such to the current low back disability has been submitted.  
The Veteran's claim for entitlement to service connection for a 
low back disability is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

Because the Board is granting the Veteran's claim, there is no 
prejudice to the Veteran in the Board's consideration of his 
claim on the merits.  

Claim for Service Connection

The Veteran is claiming entitlement to service connection for a 
low back disability, which he contends is due to his military 
service.  See, e.g., the May 2010 Board hearing transcript, page 
2.  As to Hickson element (1), the medical evidence of record 
indicates diagnoses of multiple level degenerative disc disease 
of the lumbar spine as well as spondylosis to the lumbar spine 
without radiculopathy.  See the December 2008 VA examination 
report; see also a private treatment report from Dr. E.G.O. dated 
in May 2009.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran asserts that he 
injured his low back in August 1968 during military service in 
Germany when he slipped down a stairway while performing his duty 
as a freight manager.  See the May 2010 Board hearing transcript, 
pgs. 4-5.  He further reported that he sought treatment for the 
injury at the dispensary and was treated conservatively.  See the 
December 2008 VA examination report.
 
Although the Veteran's service treatment records do not document 
these specific in-service accident and subsequent treatment as 
reported by the Veteran, the Board notes that the Veteran is 
competent to attest to experiencing such accident during service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of 
injuring his back during his period of active military service.  
There is nothing in the claims folder to suggest that the Veteran 
did not sustain the accident as described and the Board finds his 
testimony regarding the incident to be credible.  

The Board adds that the Veteran's June 1969 separation from 
service examination documents a complaint of recurrent back pain.  
The Veteran stated that he had recurrent back pain since entering 
service, although the pain was never incapacitating and he never 
sought treatment for it.  

Accordingly, the Veteran's statements as well as his service 
treatment records indicate that he sustained and received 
treatment for a back injury during his period of military 
service.  As such, Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, in resolving the 
benefit of the doubt in the Veteran's favor, the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed low back disability is related to his military service.  
Specifically, Dr. E.G.O. stated in a May 2009 private treatment 
report that "According to the past history and the medical 
records that [the Veteran] provided us for review, we consider 
that the initial stage of the multiple level degenerative disc 
disease of the lumbar spine that [the Veteran] is suffering was 
since 1968."  His rationale was based on military records 
presented to him by the Veteran which documented the in-service 
low back injury in 1968, as well as a physical examination of the 
Veteran, to include an X-ray of the Veteran's lumbar spine.  

The report of Dr. E.G.O. appears to have been based upon a review 
of the Veteran's pertinent service treatment records, examination 
of the Veteran, and thoughtful analysis of the Veteran's entire 
history and current medical condition.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].   

The Board notes that a VA examiner reported in a December 2008 
opinion that, following a review of the Veteran's service 
treatment records and examination of the Veteran, "[the 
Veteran's] current low back disability is not caused by or a 
result of military service."  His rationale was based on a 
physical examination of the Veteran and a review of the Veteran's 
service treatment records which are absent documentation of an 
in-service low back injury. 

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has 
held that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for 
the Federal Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value 
of competent medical opinion evidence, the Court has stated in 
pertinent part:  "The probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).

The Board finds the opinion of the VA examiner to be of minimal 
probative value.  Notably, the VA examiner stated that "[i]f 
there is no documentation of [an in-service back injury], it 
never happened."  However, as discussed above, the Board 
observes that the Veteran experienced an in-service back injury 
based on his credible statements as well as his service 
separation examination documenting complaints of recurrent back 
pain.  Pertinently, Dr. E.G.O. considered the Veteran's report of 
the in-service low back injury and relevant service treatment 
records in rendering his opinion.  

Additionally, the VA examiner suggested in support of his 
conclusion that the Veteran's current low back disability is due 
to a postservice motor vehicle accident.  He stated that "[the 
Veteran] himself states that he injured his back and all the 
problems could have come from the motor vehicle accident which he 
is collecting SSI from."  

However, the Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In any event, 
the Veteran as a lay person is not competent to comment on 
matters such as etiology.  Such opinion requires specific medical 
training and is beyond the competency of the Veteran or any other 
lay person.  See 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the Veteran's 
report that the current low back symptomatology "could" have 
been caused by his postservice motor vehicle accident is of no 
probative value.  Further, Dr. E.G.O. specifically noted the 
Veteran's postservice motor vehicle accident in his May 2009 
report and nevertheless concluded that the Veteran's current low 
back disability is related to his in-service back injury.  

Accordingly, the Board gives the opinion of the VA examiner less 
weight than the opinion rendered by Dr. E.G.O. in May 2009, and 
finds that the preponderance of the evidence shows that the 
Veteran struggled with a chronic low back disability that first 
manifested during his period of active duty service and currently 
suffers from a low back disability.

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Accordingly, the Board 
concludes that service connection for a low back disability is 
warranted.




Service connection for a Urological Disorder

Pertinent legal criteria

The law and regulations generally pertaining to service 
connection claims, new and material evidence, and continuity of 
symptomatology have been set forth above and will not be 
repeated.

Claim to Reopen

As discussed above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
Veteran has submitted new and material evidence with respect to 
that claim after the last final denial.  In this case, the last 
final denial is the unappealed December 1990 rating decision.

At the time of the December 1990 rating decision, the pertinent 
evidence of record included the Veteran's service treatment 
records and a VA medical examination dated August 1990.

Service treatment records dated in August 1968 and September 1968 
document the Veteran's complaints of pain in his left groin.  He 
was diagnosed with a pulled muscle and prescribed whirlpool 
treatment.  Further, an X-ray examination report revealed no 
evidence of a renal or urinary disorder.  

A cytoscopy report dated in June 1969 indicated that a urine 
specimen revealed microscopic hematuria as well as a bulbous 
urethra and a prostatic urethra.  Further, urinary bleeding was 
documented.  A small external meatus was documented and an 
external meatotomy was subsequently performed.  Moreover, 
chronic, asymptomatic prostatitis as well as mild prostatic 
urethritis were diagnosed.  A pyelogram report indicated that the 
Veteran's kidneys were normal, and no radiological evidence of 
renal hematuria was noted.  

Additionally, a service treatment record dated in July 1969 also 
documented the Veteran's complaints of left groin pain as well as 
hematuria.  A genitourinary evaluation including a cytoscopy 
failed to detect any cause for renal microscopic hematuria.  A 
urinalysis conducted at that time revealed three out of five red 
blood cell count per high power field.  No casts were detected.  
The treating physician concluded that the posterior urethra was 
the probable source of the red blood cell count and no further 
treatment was indicated.  

The Veteran noted complaints of frequent or painful urination on 
his June 1969 service separation examination.  Further, the 
examination report documents complaints of hematuria and dysuria 
in August 1968 which was diagnosed as a muscle strain following a 
normal intravenous pyelogram, and no recurrence was noted.  
However, the Veteran was diagnosed with mild microscopic 
hematuria.  
    
The Veteran was afforded a VA examination in August 1990.  He 
reported that he was treated by a private physician for his 
microhematuria.  A genitourinary examination revealed testicular 
atrophy bilaterally, moreso on the left than the right.  A rectal 
examination revealed a normal, nontender prostate.  The VA 
examiner diagnosed the Veteran with status post operative 
procedure through the penis for relief of blockage of urinary 
stream by indeterminable growth with persistent moderate 
disability.  

In December 1990, the RO denied the Veteran service connection 
for residuals of urethral surgery.  In rendering its decision, 
the RO indicated that "the condition apparently was resolved 
prior to discharge ... The current [disability is] not felt to be 
related to the conditions in service more than 20 years ago."  

The Veteran was informed of the December 1990 rating decision by 
letter from the RO dated January 1991.  He did not appeal.

In August 2006, the Veteran requested that his claim be reopened.  
After the RO denied the Veteran's claim, this appeal followed.  
The Board notes, however, that the RO reopened and denied the 
Veteran's claim on the merits in the February 2009 SSOC.  The 
evidence added to the record since the December 1990 rating 
decision consists of private treatment records from February 2008 
through April 2008, a VA examination dated in December 2008, and 
testimony from the Veteran at a May 2010 Board hearing.  This 
evidence will be analyzed below.

The RO denied the Veteran's claim in 1990 because the evidence 
did not indicate that his current urological disorder was related 
to his in-service urological treatment.  The unappealed December 
1990 rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  As explained above, the 
Veteran's claim for service connection may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after December 1990] evidence bears directly and 
substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the 
December 1990 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the Veteran's 
claim, specifically evidence demonstrating a relationship between 
the Veteran's current urological disorder and his in-service 
urological treatment.  

In particular, the December 2008 VA examiner reported that 
"Additional diagnosis [of the Veteran] is postoperative external 
meatotomy in 1969 for the relief of chronic prostatitis and 
chronic urethritis secondary to the prostatitis.  Therefore it is 
the opinion of the examiner that ... what the Veteran has at the 
present time is more likely than not related to the condition he 
had in the service in 1969." 

In short, the additionally submitted evidence showing a 
relationship of the Veteran's current urological disorder to his 
military service serves to fulfill the crucial, but heretofore 
missing, element of medical nexus.  As such, this evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Accordingly, the Board concludes that 
new and material evidence pertaining to the existence of in-
service urological treatment, to include an external meatotomy, 
and relationship of such to the current urological disorder has 
been submitted.  The Veteran's claim for entitlement to service 
connection for a urological disorder is reopened.

The law and regulations generally pertaining to procedural 
concerns prior to reopening the Veteran's claim on its merits 
have been set forth above and will not be repeated.

Because the Board is granting the Veteran's claim, there is no 
prejudice to the Veteran in the Board's consideration of his 
claim on the merits.  

Claim for Service Connection

The Veteran is claiming entitlement to service connection for a 
urological disorder, which he contends is due to his military 
service.  See, e.g., the May 2010 Board hearing transcript, page 
8.  As to Hickson element (1), the medical evidence of record 
indicates diagnoses of status postoperative external meatotomy, 
microhematuria with previous negative evaluations, and chronic 
prostatitis with bladder outlet symptoms and urinary retention.  
See private treatment records from M.F.S., M.D., dated from 
February 2008 to April 2008; see also the December 2008 VA 
examination report.  Hickson element (1) is, therefore, 
satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records document multiple complaints of and treatment 
for a urological disorder.

Notably, a cytoscopy report dated in June 1969 indicated that a 
urine specimen revealed microscopic hematuria as well as a 
bulbous urethra and a prostatic urethra.  Further, urinary 
bleeding was documented.  A small external meatus was documented 
and an external meatotomy was subsequently performed.  Moreover, 
chronic, asymptomatic prostatitis as well as mild prostatic 
urethritis were diagnosed.  

A service treatment record dated in July 1969 documented the 
Veteran's complaints of left groin pain as well as hematuria.  A 
genitourinary evaluation including a cytoscopy failed to detect 
any cause for renal microscopic hematuria.  A urinalysis 
conducted at that time revealed three out of five red blood cell 
count per high power field.  No casts were detected.  The 
treating physician concluded that the posterior urethra was the 
probable source of the red blood cell count and no further 
treatment was indicated.  

The Veteran noted complaints of frequent of painful urination on 
his June 1969 service separation examination.  Further, the 
examination report documents complaints of hematuria and dysuria 
in August 1968 which was diagnosed as a muscle strain following a 
normal intravenous pyelogram, and no recurrence was noted.  
However, the Veteran was diagnosed with mild microscopic 
hematuria.  

Accordingly, the Veteran's service treatment records indicate 
that he incurred urological disorders, to include prostatitis and 
urethritis, and received treatment for such, to include an 
external meatotomy.  As such, Hickson element (2) has arguably 
been met.

Turning to Hickson element (3), medical nexus, in resolving the 
benefit of the doubt in the Veteran's favor, the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed urological disorder is related to his military service.  
Specifically, the December 2008 VA examiner concluded that "what 
[the Veteran] has at the present time [residuals of postoperative 
external meatotomy for the relief of chronic prostatitis and 
chronic urethritis secondary to the prostatitis] is more likely 
that not related to the condition he had in the service in 
1969."  His rationale was based on a review of the Veteran's 
pertinent military records which documented the external 
meatotomy as well as a genitourinary examination of the Veteran 
which revealed residuals of the external meatotomy, to include 
prostatitis.  

The report of the VA examiner appears to have been based upon a 
review of the Veteran's claims folder, examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history 
and current medical condition.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].   

Based on the foregoing, the Board concludes that the Veteran has 
been shown to have chronic residuals of status post external 
meatotomy that first manifested during his period of active duty 
service.  The Board notes that there is no medical evidence 
showing otherwise.  

The Board adds that, with respect to the Veteran's claimed 
chronic urinary tract infection, the competent medical evidence 
does not indicate that the Veteran currently suffers from such.  
Crucially, the VA examiner concluded that "[the Veteran] does 
not have chronic urinary tract infections at the present time 
since they occur only every 3-4 years and are responsive to 
antibiotics."  His opinion was based upon a review of the 
Veteran's claims folder, examination of the Veteran, and 
thoughtful analysis of the Veteran's entire history and medical 
condition.  See Bloom, supra.  The VA examiner's conclusion is 
the only competent opinion of record concerning the issue of the 
Veteran's claimed urinary tract infection.  

To the extent that the Veteran asserts that he has a urological 
disability manifested chronic urinary tract infections, the Board 
observes that lay people are competent to testify to visible or 
otherwise observable symptoms of disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, 
lay witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  However, 
in this case, the Veteran's statements that he has a chronic 
urinary tract infection that is due to service relates to an 
etiological question as to an internal, not directly observable 
disease such as valvular heart disease, unlike testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  Compare Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence of 
varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet).  The lay statements of the Veteran concerning the 
presence of chronic urinary tract infections are therefore not 
competent in this regard, and the Board has placed greater 
probative weight on the opinion proferred by the VA physician 
that opined that the Veteran did not have chronic urinary tract 
infections.  Accordingly, the Board finds that the Veteran does 
not currently suffer from a chronic urinary tract infection.

Based on the foregoing discussion, the Board concludes that 
service connection for residuals of status post external 
meatotomy is warranted.  However, the preponderance of the 
evidence is against a grant of service connection for chronic 
urinary tract infection.
    

ORDER

The claim for service connection for a low back disability is 
reopened.

Entitlement to service connection for a low back disability is 
granted.

The claim for service connection for a urological disorder is 
reopened.

Entitlement to service connection for residuals of status post 
external meatotomy is granted.

Entitlement to service connection for chronic urinary tract 
infection is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


